Citation Nr: 0300195	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  96-10 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1966.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1995 RO decision which granted service 
connection and a 50 percent rating for PTSD, effective 
July 3, 1995.  The veteran appeals for a higher rating.  

In October 2000, a hearing was conducted before the Board.  
In November 2000, the Board remanded this matter for 
additional evidentiary development which has since been 
completed.


FINDINGS OF FACT

Continuously since the effective date of service 
connection, the veteran's PTSD has been productive of no 
more than some occupational and social impairment with 
reduced reliability and productivity due to various 
symptoms.  It has also been productive of no more than 
considerable social and industrial impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran had active duty in the Army from December 1963 
to December 1966, including service in Vietnam from 
December 1965 to December 1966.  His decorations included 
a Purple Heart.  His December 1966 service separation 
examination noted no psychiatric problems.

In July 1995, the veteran submitted a claim seeking 
service connection for PTSD.  He indicated that he was 
currently unemployed and depressed.  In support of his 
claim, medical treatment reports, dating from 1995 to 
1998, were obtained from various VA medical centers 
identified by the veteran.

A clinical treatment record, dated in May 1995, noted the 
veteran's complaints of being easily angered and having 
difficulty sleeping.  He reported only sleeping four to 
five hours a night, and that he smoked marijuana to get to 
sleep.  Psychological testing revealed a clear and fairly 
severe level of PTSD .

In August 1995, a VA examination for PTSD was conducted.  
The examination report noted the veteran's complaints of 
difficulty sleeping, hypervigilence, poor concentration 
and being easily agitated.  The veteran reported having 
difficulty with co-workers, and that he now worked only 
when he had to.  He indicated that he was a carpenter who 
could do anything in the building trade.  Mental status 
examination revealed the veteran to be alert, oriented, 
and cooperative.  Memory was intact.  His mood was low, 
generally tense and angry.  He denied homicidal thinking 
and auditory hallucination, but did report a history of 
visual hallucinations associated either with drugs, duress 
or flashbacks.  Insight and judgment were adequate.  The 
VA examiner concluded with a diagnosis of PTSD, and also 
reported a Global Assessment of Functioning (GAF) score of 
38.

A treatment report, dated in May 1996, noted that the 
veteran said he worked part time to supplement his income.  
He seemed adjusted to this life style and gave no 
indication of changing.  The report concluded with an 
assessment that the veteran is functioning satisfactorily, 
in good contact and coping effectively.  

In April 1996, a VA examination for PTSD was conducted.  
The examination report noted the veteran's complaints of a 
bad temper, hypervigilence, having difficulty sleeping and 
recurrent nightmares.  He indicated that he was really 
good working commercial construction jobs, but that he was 
unable to keep one for a long period of time due to 
stress.  He reported that marijuana smoking eased his 
symptoms.  A mental status examination revealed the 
veteran to be alert, pleasant and cooperative.  He was 
fully oriented and his memory was intact.  He reported a 
history of suicidal thinking, but without intention.  He 
denied homicidal ideation or psychotic thinking.  Insight 
and judgment were considered adequate.  The report 
concluded with a diagnosis of PTSD and listed a GAF score 
of 35.  The VA examiner also commented that the veteran 
had an inability to deal with supervisors and co-workers 
on a prolonged basis, and this resulted in an inability to 
persist in employment in the same place for an extended 
period of time.  

A treatment report, dated in September 1996, noted that 
the veteran continued to do large construction projects 
for people.  He indicated that he enjoyed the freedom 
these jobs offer, but claimed he frequently ended up not 
getting paid.  He reported he had several work projects 
lined up ahead.  He noted that he missed his daughter, and 
hoped to visit his father in Florida during the coming 
holidays.  

In November 1996, employment information was received from 
High Employee Services, Ltd.  The report indicated that 
they were a temporary employment services firm, and that 
that the veteran had first started employment there in 
September 1991.  The report noted that the veteran had 
last worked for them in March 1996 performing carpentry 
work, and that he remained on their employment roles.

A treatment report, dated in December 1996, noted that the 
veteran's mood was good.  He indicated that he had spent 
the past month building and enclosing a porch for his 
friend.  The report also noted that he had no major 
complaints and continued to use marijuana on a daily 
basis.  A January 1997 treatment report noted that the 
veteran continued to work on a part time basis. A 
treatment report, dated in February 1997, noted that he 
was content with his life style, did not seek employment, 
and was content on maintaining himself on his 
compensation.  A treatment report, dated in April 1997, 
noted that the veteran was hoping to visit his father and 
a friend in Florida thanks to another friend's generous 
offer to pay for his airfare.  A treatment report, dated 
in November 1997, noted that the veteran was working full 
time for Cinema Grills Construction.  The report indicated 
that the veteran felt respected by his boss and coworkers 
and that he has made some positive friendships as well.  A 
treatment report, dated in March 1998, noted that the 
veteran continued working in construction and that he is 
handling the stress of the position fairly well.  

In June 2000, a hearing before the Board was scheduled 
which the veteran missed.  In July 2000, the veteran 
submitted a letter indicating that he had missed the 
hearing because he did not receive notice of the hearing.  
He indicated that he he had been in prison and was 
subsequently released to the work release program. 

In October 2000, a hearing was conducted before the Board.  
At the hearing, the veteran testified that he was 
currently working, but his employment history has been 
inconsistent.  He reported working for a staffing agency.  
He indicated that he had not sought treatment for his PTSD 
during the past two years, but that he self medicates with 
marijuana.  He reported being in Ohio approximately two 
years ago.  While there, he indicated that he would work 
for about four months, take two to three weeks off to 
reduce stress, and then work for another four months.  

In June 2002, a VA examination for PTSD was conducted.  
During the examination, the veteran indicated that he 
works on and off in carpentry and construction.  He 
indicated that he has not had any psychiatric 
hospitalizations since 1996 nor has he been involved in 
any consistent outpatient care since then.  The veteran 
also reported that he does not take any psychiatric 
medications at this time, but he felt as though he self 
medicates with marijuana.  He reported psychiatric 
symptoms of anger, impatience, difficulty sleeping, 
nightmares, and self destructive behavior.  He reported 
that he is unable to keep a job for long, and that in the 
past five years the longest job he had was working two 
years in construction building.  He claimed he had no 
friends.  However, when asked about any current 
relationships, he stated he had relations with females 
when needed.  He also reported he enjoyed going to flea 
markets, canoeing, and camping.  He reported that he 
smoked marijuana on a daily basis, and has since his 
discharge from service.  Mental status examination 
revealed the veteran to be casually dressed wearing a tee 
shirt which read "Titan Construction," blue jeans with 
multiple areas of white paint on them, and shoes which 
were splattered with various colors of paint.  He also had 
a cell phone which also had paint on it.  When asked about 
the paint, he indicated that he had recently helped a 
friend paint a room.  When asked about the cell phone, he 
said that the cell phone was given to him by his sister in 
case there was a family emergency.  The veteran's thought 
processes were goal directed.  He was spontaneous and gave 
a copious amount of information.  His speech was not 
pressured.  His affect was bright at appropriate times, 
and his eye contact was good.  He was pleasant during the 
interview and denied suicidal or homicidal ideation.  He 
was fully oriented and denied obsessional thinking.  His 
judgment and insight were intact.  The report concluded 
with diagnoses of PTSD and cannabis abuse.  The report 
noted a GAF score of 60.  The report also noted that the 
veteran had a Social and Occupational Functioning 
Assessment (SOFA) score of 55 which was meant to reflect a 
moderate degree of impairment being expected on a social 
and occupational functioning.  

II.  Analysis

The veteran claims that he is entitled to a rating higher 
than 50 percent for his service-connected PTSD.  The file 
shows that through correspondence, the rating decision, 
the statement of the case and supplemental statements of 
the case, the veteran has been notified of the evidence 
necessary to substantiate his claim for a higher rating 
for PTSD.  Pertinent medical records have been obtained, 
and the veteran has been provided with multiple VA 
examinations.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Disability evaluations are determined by the application 
of a schedule of ratings which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level 
of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall 
not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

The criteria for evaluating mental disorders were changed 
during the course of the appeal.  Either the old or new 
rating criteria may apply to the veteran's case, whichever 
are more favorable to him, although the new criteria are 
only applicable to the period of time since their 
effective date.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 3-2000.

Under the new rating, effective from November 7, 1996, 
PTSD is rated 50 percent when there is occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
next higher rating, 70 percent, is warranted when there is 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).

Under the old criteria, in effect prior to November 7, 
1996, PTSD is rated 50 percent when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in 
considerable industrial impairment.  The next highest 
rating, a 70 percent rating, is warranted when there is a 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people and 
psychoneurotic symptoms of such severity and persistence 
that there is severe impairment in the ability to obtain 
or retain employment. 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

PTSD is rated primarily on occupational impairment.  In 
reviewing the evidence of record, it appears that the 
veteran has been employed full time for substantial 
periods of time since service connection was granted 
effective from July 1995, and periods of part time work 
and unemployment have not been shown to be due to PTSD.  
The veteran's outpatient treatment reports contain 
numerous references to construction and other odd jobs 
having been performed.  At the October 2000 hearing, the 
veteran testified that he was currently working, but that 
his employment was inconsistent.  The June 2002 VA 
examination noted construction employment in the past 
several years.  While there exists some industrial 
impairment, that is reflected in the disability rating 
currently assigned.  

The record indicates that the veteran has not received any 
recent treatment for this condition.  At the October 2000 
hearing before the Board, the veteran testified that he 
had not sought treatment for his PTSD during the past 
couple of years.  He alleged that he "self medicates" with 
marijuana.  At the June 2002 VA examination, he indicated 
that he had not had been involved in any consistent 
outpatient care for several years.

The veteran has received GAF scores ranging from 35 to 60 
during the course of this appeal.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness. Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  However, an examiner's classification of 
the level of psychiatric impairment at the moment of 
examination, by words or by a GAF score, is to be 
considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage 
evaluation is to be based on all the evidence that bears 
on occupational and social impairment.  See 38 C.F.R. § 
4.126(a); VAOPGCPREC 10-95.

In looking at the evidence as a whole, the veteran's PTSD 
does not warrant an increased rating under the current 
rating criteria.  Most of the symptoms listed in the 
current rating criteria for a 70 percent rating are absent 
in this case.  For example, the evidence does not show 
that the veteran displays obsessional rituals which 
interfere with routine activities, illogical or irrelevant 
speech, near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively.  Although the veteran's ability to establish 
and maintain effective or favorable relationships with 
people may be somewhat impaired, it does not exceed the 
impairment contemplated by the current disability rating.  
While the veteran himself has claimed to having no social 
relationships, the evidence of record reveals otherwise.  
For example, an April 1997 treatment report noted that the 
veteran was hoping to visit his father and a friend in 
Florida thanks to another friend's generous offer to pay 
for his airfare.  A November 1997 treatment report 
indicated that the veteran felt respected by his boss and 
coworkers, and that he has made some positive friendships 
as well.  Most recently, at his June 2002 VA examination, 
the veteran indicated that he was given a cell phone by 
his sister in case of family emergencies.  He also 
indicated that he is able to have a relationship with a 
woman when he so desires, and he described social 
activities.  Accordingly, the veteran's subjective 
complaints of total isolation are not substantiated.  

To warrant a rating in excess of 50 percent under the old 
regulations, the veteran's PTSD must be manifested by a 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people and 
psychoneurotic symptoms of such severity and persistence 
that there is severe impairment in the ability to obtain 
or retain employment.  After reviewing the evidence of 
record, the Board concludes that the symptoms of the 
veteran's psychiatric disorder do not rise to the level of 
a severe impairment.  Moreover, the evidence reflects that 
the veteran has been able to maintain full time employment 
for significant periods of time during the course of this 
appeal, and periods of part time employment and 
unemployment have not been due to PTSD.  While the 
evidence does show some industrial impairment due to the 
veteran's PTSD, it is not shown to be "severe."  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  Thus, a higher 
rating under the old criteria is not warranted herein.

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether 
"staged ratings" (i.e., difference percentage ratings for 
different periods of time, based on the facts found) are 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  
While there may have been day-to-day fluctuations in the 
veteran's PTSD, the evidence shows no distinct periods of 
time, since service connection became effective in July 
1995, during which PTSD has been more than 50 percent 
disabling, and thus higher staged ratings are not 
indicated.

In this case, the evidence demonstrates that the veteran's 
PTSD disability picture more nearly approximates the 
criteria for a 50 percent rating, than a 70 percent 
rating, and thus the lower rating of 50 percent is 
warranted.  38 C.F.R. § 4.7.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
rule is inapplicable, and the claim for a rating higher 
than 50 percent for PTSD must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

A rating in excess of 50 percent for PTSD is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

